Citation Nr: 1745642	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left lower extremity cold injury residuals for purposes of accrued benefits.  

2.  Entitlement to a disability rating in excess of 30 percent for right lower extremity cold injury residuals for purposes of accrued benefits.  

3.  Entitlement to dependency and indemnity compensation (DIC), based on service connection for the cause of the Veteran's death.  

4.  Entitlement to service connection for rheumatic fever for purposes of accrued benefits.  

5.  Entitlement to non-service connected death pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to December 1952, and died on March [REDACTED], 2013.  The Appellant is his surviving spouse, who has been properly substituted as the claimant.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  






FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity cold injury residuals, to include peripheral vascular disease (PVD), caused functional impairments that precluded unassisted balance and propulsion to such degree that the Veteran would have been equally well served by use of suitable prosthetic appliance.  

2.  The Veteran died from small cell lung cancer. 

3.  A significant contributory cause of the Veteran's death was his loss of use of his lower extremities.  

4.  The award of DIC based on service connection for the cause of the Veteran's death provides a greater benefit than a nonservice-connected death pension.

5.  Rheumatic fever was not present at any time during the pendency of the Veteran's claim.  


CONCLUSIONS OF LAW

1.  Bilateral lower extremity peripheral vascular disease is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for special monthly compensation based on the loss of use of both lower extremities have been met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b) (2017).

3.  The Veteran's death was contributorily caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  As a greater benefit is awarded, the appeal for entitlement to death pension benefits is dismissed as moot. 38 U.S.C.A § 7105 (West 2015); 38 C.F.R. §§ 3.151, 3.701, 3.702 (2017).

5.  The criteria for service connection for rheumatic fever have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Board finds VA has complied with its duty to assist the Appellant in the development of her claims.  The Veteran's service treatment records (STRs) and all available post-service medical evidence identified by the Veteran and the Appellant have been obtained.  The Appellant has also been afforded an opportunity for a hearing before a Decision Review Officer or the Board, but declined to do so.  The Board also obtained a comprehensive medical opinion from an arterial surgeon in July 2017.

Neither the Appellant nor her representative have identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Appellant in the development of the claims decided herein.

Accordingly, the Board will address the merits of the Appellant's claims. 

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

Special monthly compensation is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a) (2).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  

Dependency and Indemnity Compensation

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Ratings for Lower Extremity Cold Injury Residuals

In February 2013, prior to his death, the Veteran initiated a claim for an increased rating of his right and left lower extremity impairments, which resulted from in-service cold injuries.  A review of the Veteran's outpatient treatment notes indicates he had been diagnosed with bilateral lower extremity peripheral neuropathy resulting from his cold injuries, as well as peripheral vascular disease (PVD).  These records show his PVD and lower extremity neuropathy necessitated the use of a wheelchair, as the Veteran experienced significant foot numbness, as well as foot pain after limited ambulation of 75-80 feet.  In a November 2007 VA examination, the examiner concluded the Veteran would be unable to perform any jobs that would require standing.  More recently, in a July 2017 medical opinion, a VA vascular surgeon concluded the Veteran's service-connected cold injury as likely as not resulted in pain that contributed to the development of his PVD.  The examiner explained that the long-term sequelae of the Veteran's cold injury neuropathy limited his ability to improve his collateral circulation by limiting his walking and other activities that could have counteracted the progression of his PVD.  As such, the Board finds the Veteran's PVD must also be considered a residual impairment caused by the Veteran's service-connected cold injury.  In this case, there is no question that the Veteran had significant neurological and vascular impairments in his feet.  However, the question in this case is whether the disabilities were of such significance to cause the functional loss of use of both feet.  

As noted above, a focus of the loss of use special monthly compensation provision noted in 38 C.F.R. § 3.350 is whether a veteran exhibits functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who underwent bilateral amputations at the ankle level, and obtained suitably functioning prosthetics could have ambulated as well or better than the Veteran could, given his bilateral foot impairments resulting from his peripheral neuropathy and PVD.      

The Veteran's Dallas VAMC outpatient treatment reports show he reported being unable to feel sensation to his feet bilaterally.  In addition, the Veteran experienced significant claudication resulting from his PVD, which caused severe pain in his feet after even minimal ambulation.  As a result of his significant lower extremity impairments the Veteran was prescribed a wheelchair for his safety.  

In sum, the Board is satisfied that the evidence was in support of a finding that the Veteran was entitled to SMC for loss of use of both feet throughout the claim period.  In this respect, the Board finds the Veteran's bilateral foot disabilities rendered him at least as functionally impaired, if not worse, than a person who had adequately functioning prosthetic devices following amputation at the ankle level.  

Accordingly, the Board finds the Appellant meets the criteria for entitlement to accrued benefits, based on the Veteran satisfying the criteria for special monthly compensation due to the loss of use of both feet prior to his death.  
  



Dependency and Indemnity Compensation and Death Pension

As noted above, the Veteran died from small cell lung cancer in March 2013.  Contributing causes were listed as chronic obstructive pulmonary disease (COPD).  The Board acknowledges the Veteran was a smoker for many years, and it appears this caused his COPD, and likely significantly contributed to the development of his lung cancer.  The central issue in this case is whether a service-related disability was either a principal or contributory cause of the Veteran's death.  His service treatment records do not contain any reports of treatment for or a diagnosis of lung cancer.  As such, the Board finds the Veteran's death was not principally caused by a service-connected disability.  

However, by way of the above noted July 2017 medical opinion, the VA arterial surgeon stated the Veteran's lower extremity impairments, caused by his service-connected cold injury, likely negatively influenced his oncologist's decision as to viable treatment options.  The examiner explained that "functional status is always taken into account when an oncologist evaluates a patient with lung cancer."  Though the examiner acknowledged that a causal relationship could not be proven to a medical certainty, he stated it was certainly not unlikely that the Veteran's significant lower extremity disability impaired his ability to confront his lung cancer from an already disabled state.  

Based on the foregoing, the Board finds service connection for the cause of the Veteran's death is warranted.  As noted above, the evidence of record contains a competent VA medical opinion, which found a very plausible scenario in which the Veteran's service connected lower extremity impairments substantially contributed to his inability to obtain the full treatment required to cure his cancer.  The Board finds the July 2017 medical opinion to be very probative, as the examiner not only explained how and why the Veteran's service-connected lower extremity impairments contributed to his death, but also provided a sound medical basis supporting his conclusion.  In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the cause of the Veteran's death. 

Finally, the Board acknowledges the Appellant has initiated an appeal with respect to the issue of entitlement to non-service connected death pension; however, the grant of DIC based on the service connected cause of the Veteran's death renders this issue moot, because the non-service connected pension will be a lesser benefit than the DIC benefits.  See 38 C.F.R. §§ 3.701, 3.702.  

Service Connection for Rheumatic Fever

Prior to his death, the Veteran also asserted that service connection was warranted for rheumatic fever, because he reported the disability originated in service.  

At the outset, the Board notes that the cornerstone of any VA disability compensation claim is the presence of a currently diagnosed disability.  Throughout the period of the claim, the Veteran received outpatient treatment at the Dallas VAMC.  The Board has carefully reviewed these records, but has not found a single instance in which the Veteran was diagnosed with rheumatic fever.  Although the Veteran's STRs also do not contain a single entry showing he was diagnosed or treated for this condition in service, the Board has accepted the Veteran's reports of contracting the disability in service.  His records from the Dallas VAMC also show the Veteran contracted this condition as a child.  However, assuming the Veteran did recontract the condition in service, there is no evidence showing the disability remained active at any time during his claim period.  

In sum, the Board finds the preponderance of the evidence indicates the Veteran did not have an active rheumatic fever disability at any time throughout the pendency of his claim.  VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's reports.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  However, a layperson is not considered capable of opining, however sincerely, in regard to the diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For example, a veteran is competent to state that he experienced symptoms that are commonly associated rheumatic fever, but he is not competent to diagnose himself with the disability.  As discussed above, the medical evidence fails to show rheumatic fever was present during the period of the claim.  Therefore, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for peripheral vascular disease for purposes of accrued benefits is granted.   

Special monthly compensation, based on the loss of use of both feet, is granted.  

Dependency and indemnity compensation, based on the service-connected cause of the Veteran's death, is granted. 

The appeal for entitlement to non-service connected death pension is dismissed.

Service connection for rheumatic fever for purposes of accrued benefits is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


